Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 1 of 9




               Exhibit 1
Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 2 of 9
Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 3 of 9
Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 4 of 9
Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 5 of 9




              Exhibit A
                  Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 6 of 9


Harold Callais

From:                                           Harold Callais
Sent:                                           Tuesday, October 13, 2015 11:04 AM
To:                                             Brian Wilhite
Subject:                                        RE: Skype


Could we do it later on Wednesday?


  Harold J Callais II, “Hal”
       Managing Director / CIO
         P: +1 985.492.2323
         C: +1 985.258.7005
         E: Harold.callais@callaiscapital.com

  Callais Capital Management, LLC
            M: PO Box 584
               Thibodaux, LA 70302
            O: 410 St. Phillip Street, Suite C
               Thibodaux, LA 70301
            W: www.callaiscapital.com




The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message is privileged
and confidential. If the reader of this message is not the intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified
that you have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received
this communication in error, please notify us immediately by e-mail, and delete the original message.

There is no guarantee that active asset management or any investment strategy will be successful. Investing involves risk, including the potential loss of principal. No
investment strategy can guarantee a profit or protect against loss in periods of declining values. Past performance is no guarantee of future results.


From: Brian Wilhite [mailto:brian@sqor.com]
Sent: Tuesday, October 13, 2015 7:24 AM
To: Harold Callais <Harold.Callais@CallaisCapital.com>
Subject: Skype

Hi Hal

Can we carve out 15-20 mins Wednesday or Thursday morning at 8:30 am ct for a Skype with our team from
Europe?

Thank you,

Brian


                                                                                     1
           Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 7 of 9
--
Brian Wilhite
Founder / CEO
Sqor.com
Sqor @Brian

There Is No Offseason




                                            2
             Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 8 of 9


Harold Callais

From:                               Harold Callais
Sent:                               Tuesday, May 10, 2016 8:27 AM
To:                                 Brian Wilhite; hammer
Subject:                            Re: Sqor - board meeting in New Orleans


I can still swing it on Saturday or Sunday.

Harold J Callais II, “Hal”
Managing Director / CIO
P: +1 985.492.2323
C: +1 985.258.7005
E: Harold.callais@callaiscapital.com

Callais Capital Management, LLC
M: PO Box 584
Thibodaux, LA 70302
O: 401 Focus Street
Thibodaux, LA 70301
W: www.callaiscapital.com

The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message is privileged and confidential. If the reader of this message is not the intended
recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have
received this document in error and that any review, dissemination, distribution, or copying of this message is strictly
prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the
original message.

There is no guarantee that active asset management or any investment strategy will be successful. Investing involves
risk, including the potential loss of principal. No investment strategy can guarantee a profit or protect against loss in
periods of declining values. Past performance is no guarantee of future results.




On Mon, May 9, 2016 at 2:46 PM -0700, "Brian Wilhite" <brian@sqor.com> wrote:

Hal and Mike,

Ok, so it seems that the folks from Germany have re-scheduled their flights to arrive Friday pm...They will be tired and a
bit jet lagged on Saturday, but we all want to do something together. l Will the two of you synch up and let me know
what works for y'all for a get together with everyone? There is a pretty strong interest in that Crawfish boil idea


Thank you,

Brian

#KeepSqoring



                                                              1
             Case 2:17-cv-12039-WBV-MBN Document 106-1 Filed 12/04/18 Page 9 of 9
Brian Wilhite • Founder / CEO
Sqor,Inc • Brian@sqor.com • 415.717.0424
475 sansome street • san francisco, ca • 94111




                                                 2
